Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-9020 in view of Guo et al. (9,045,273). JP 2014-9020 discloses a container (1) comprising an accommodation member (20) including a bottom surface member (23) defining a bottom surface of an accommodation space (21) having four corners and including side surface members (24) defining side surfaces of the accommodation space, the bottom surface member defining an xy plane and the side surface member defining an xz plane and a yz plane both perpendicular to the xy plane, two protection members (30) each having a first receiving surface and a second receiving surface that are to be in contact with an object to be accommodated in the accommodation space, the first receiving surface parallel to the xz plane and the second receiving surface parallel to the yz plane, wherein the side surface member includes two cutout portions (21) respectively facing two corners adjacent to each other among the four corners of the accommodation space, wherein each of the two protection members includes  receiving portions (34 and 34) having the first receiving surface and the second receiving surface and also includes a support portion (33) formed integrally with the receiving portion, wherein the support portion includes a first flat plate portion (33 in Figure 2b) parallel to the xz plane and located so as to be in contact with a side surface, . 
As to claims 2 and 3, JP 2014-9020 discloses the first, second and fourth flat plate portions define three surfaces of a substantially cuboid first space, and the fourth through seventh flat plate portions define four side surfaces of a substantially cuboid second space. As a matter of merely design, to provide a corresponding third flat plate portion would not render any new or unexpected result by its provision.  
.  

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claims 1-3 above, and further in view of JP 60-172677. JP 2014-9020 discloses the accommodation member (20) is formed of foamed plastic (see paragraphs 0027 and 0035) and the protection member (30) is formed of non-foamed plastic. However, JP 60-172677 discloses having a protection member (3a) formed of foamed plastic It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the accommodation member and protection member of JP 2014-9020 of the same material in the manner of JP 60-172677 as claimed, as such a modification would predictably require the use of a foamed material for both members, increasing the protection provided thereby.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of JP 3192245. JP 2014-9020 discloses the accommodation member (20) is formed of foamed plastic (see paragraphs 0027 and 0035) and the protection member (30) is formed of non-foamed plastic. JP 3192245 discloses protective sheets (30) respectively provided on two receiving surfaces (16a and 16b) formed of non-foamed plastic that is harder than foam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the accommodation member and protection member of JP 2014-9020 of the same rigid plastic material in the manner of JP 3192245 as claimed, as such a modification would predictably require the use of a non-foamed rigid material for both members, increasing the rigidity of the structure provided thereby. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG